Citation Nr: 0301857	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-17 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
headaches, rated as 10 percent disabling prior to November 
17, 2000 and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981, and had a period of inactive duty training in 
the Army Reserves from September 18-20, 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the San 
Juan, Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for post traumatic headaches 
and assigned an initial 10 percent rating effective from the 
date of claim; August 12, 1996.  The Board remanded this 
claim in July 1999 to accommodate the veteran's request for a 
Travel Board hearing.  On June 6, 2000, the veteran appeared 
and testified before the undersigned Member of the Board at a 
hearing held at the San Juan RO.  In July 2000, the Board 
remanded this claim to the RO for further development.  A 
June 2002 RO decision granted a 30 percent rating effective 
November 17, 2000.  The case has been returned to the Board 
for further appellate review.


FINDING OF FACT

During the entire appeal period, the veteran's post traumatic 
headaches have been manifested by approximately two 
prostrating attacks per month which last up to one hour in 
duration.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for post 
traumatic headaches, for the time period prior to November 
17, 2000, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
3.321(b), 4.124a, Diagnostic Codes 8045, 8100 (2002).

2.  The criteria for an initial rating in excess of 30 
percent for post traumatic headaches have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Codes 
8045, 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
ratings for his post traumatic headache disorder.  Initially, 
the Board notes that the provisions of the Veterans Claims 
Assistance Act of 2001 (VCAA) became effective during the 
pendency of this appeal.  Among other things, this law 
requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes other 
notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

In a Supplemental Statement of the Case (SSOC) dated June 
2002, the RO notified the veteran of the section 503 
requirements.  In addition to notifying him of the general 
duties of each party in developing his claim, the SSOC 
advised the veteran of the adjudicative actions conducted by 
VA, the evidence obtained and reviewed by VA in deciding his 
claim, and the Reasons and Basis for denying his claim.  An 
April 1997 Statement of the Case (SOC) and December 1998 SSOC 
also advised the veteran of the adjudicative actions 
conducted by VA, the evidence obtained and reviewed by VA in 
deciding his claim, and the Reasons and Basis for denying his 
claim.  As addressed in more detail below, the veteran has 
been specifically advised that his medical records from 
private providers of treatment may be necessary to 
substantiate his claim, that VA would assist him in obtaining 
such records with his cooperation, and that he held the 
ultimate responsibility of producing such records.  VA has 
also informed him that VA assumed responsibility for 
obtaining his service medical records and VA clinical records 
as well as providing VA examination. The Board finds, 
therefore, that the notice requirements of 38 U.S.C.A. § 5103 
have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records and his VA 
clinical records.  The veteran has not indicated having 
applied for disability benefits from the Social Security 
Administration.  The Board, therefore, finds that VA has 
satisfied its duty to obtain all known records in the 
possession of a federal agency.  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001).

The provisions of 38 U.S.C.A. § 5103A(b)(1) require VA to 
assist a claimant in obtaining non-federal records which the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  During a Travel Board hearing on June 6, 2000, the 
veteran testified about treatment for his headache disorder 
by a private doctor.  At that time, the veteran assumed 
responsibility for submitting those records of treatment.  
Nevertheless, the Board remanded this claim in July 2000, in 
part, in an effort to assist the veteran in associating his 
private medical records with the claims folder.  By letter 
dated August 3, 2000, the RO sent the veteran a letter 
requesting him to adequately identify his private providers 
of treatment for post traumatic headaches, and provided him 
with authorization forms (VA Form 21-4142) to return to VA if 
he desired assistance in obtaining such records.  By follow-
up letter dated February 23, 2002, the RO again requested the 
veteran to identify for VA his private providers of treatment 
for his headache disorder.  This letter specifically notified 
him that VA would assist him in obtaining such evidence, but 
that his claim would be decided on the evidence of record if 
he did not respond to the information request or provide the 
records on his own.  By letter received in April 2002, the 
veteran only referred to available VA treatment records that 
were subsequently obtained.  To date, the veteran has not 
submitted his private medical records or cooperated with VA 
in providing sufficient evidence and authorization to obtain 
them on his behalf.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (a claimant must cooperate by providing information 
within his/her control, and must provide information that is 
essential in obtaining the putative evidence).  The Board, 
therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  In this case, the veteran was 
provided a VA neurologic examination in November 2000 and a 
mental disorder examination February 2001.  The record also 
contains previous examinations conducted in 1996 and 1997 as 
well as VA clinical records of treatment.  The Board finds 
that there is sufficient evidence of record to make a 
decision on this claim, and that no reasonable possibility 
exists that any further assistance or another remand for 
additional examinations would aid the veteran in 
substantiating his claim.

Briefly summarized, the veteran sustained an injury to the 
head while on inactive duty for training in September 1992.  
He was subsequently followed for a complaint of frequent 
headaches with occasional spells of dizziness, nausea, 
vomiting and aggressive behavior.  A magnetic resonance 
imaging (MRI) scan of the brain, conducted by VA in 1994, was 
significant for mild to moderate ventricular dilatation and a 
few small hyperintense foci in the left periventricular white 
matter.  MRI examinations of the brain in 1995 and 1996 
failed to show any appreciable changes.  He was followed by 
VA's neurology and mental health clinics for post-concussive 
syndrome and ventriculomegaly, and given a prescription of 
Fioricet.  The veteran filed his claim for VA compensation on 
August 16, 1996.

On VA neurologic examination in October 1996, the veteran 
described his headaches as preceded by visual symptoms and 
dizziness with pain developing over the right temporal area 
and then generalizing in a pulsatile and severe manner.  He 
then experienced symptoms of vertigo, nausea and vomiting.  
His episodes lasted around 1/2 hour in duration but were 
followed by stomach discomfort, nausea and vomiting.  He 
described these headaches as prostrating in nature and 
occurring two or more times per month.  He also complained of 
irritability, intolerance, aggressiveness, and insomnia.  His 
neurologic examination was unremarkable, and his diagnoses 
included post traumatic headaches, moderate supratentorial 
ventriculomegaly by MRI, and non-specific white matter 
changes in the periventricular white matter of the left sided 
corona radiatta by MRI.  VA mental disorders examination in 
October 1996 was significant only for a diagnosis of alcohol 
substance abuse disorder in remission with a Global 
Assessment of Functioning (GAF) Score of 80.  

By means of a rating decision dated in January 1997, the RO 
granted service connection for post traumatic headaches 
(claimed as headaches, unbalance, dizziness and vomiting), 
and assigned an initial 10 percent evaluation under 
Diagnostic Code 8045, effective from the date of claim.

In January 1997, the veteran underwent a VA 
neuropsychological evaluation to rule out brain damage.  His 
test results were deemed unreliable as a result of 
inconsistencies which may have been due exaggeration of 
symptoms or cognitive or emotional changes related to the 
brain abnormalities identified by MRI examination.  His 
subsequent VA clinical records note his continued complaint 
of headaches with associated lightheadedness, loss of 
balance, nausea and vomiting.  His symptoms were exacerbated 
by light.  He was placed on Elavil and Prophylaxis, and 
continued on Fioricet, with some decrease in headache 
frequency, but a worsening of mood such as anger and anxiety.  
There was a notation to rule out a diagnosis of post-
traumatic stress disorder (PTSD).  In June 1997, the veteran 
described paroxystic episodes which lasted 3-4 minutes in 
duration.  In July 1997, an examiner commented that there was 
no objective evidence of mental deterioration.  A May 1998 
progress note indicated assessments of stable post traumatic 
headaches and ventriculomegaly treated with Fioricet.  In 
November 1998, he was given an assessment of occasional 
headaches and lightheadedness associated with anxiety.  An 
MRI in December 1998 resulted in an impression of lateral and 
third ventriculomegaly unchanged since 1994 with diagnostic 
possibilities of central atrophy and normal pressure 
hydrocephalus.

In June 2000, the veteran appeared and testified before the 
undersigned at a Travel Board hearing conducted at the San 
Juan, Commonwealth of Puerto Rico RO.  He testified that, due 
to his dizziness and severe headaches, his employer 
reassigned him from duties involving climbing telephone 
poles.  He had been placed in an office environment that 
intentionally isolated him from public contact.  He felt 
phobic and scared in the office environment, and felt that 
his opportunities to continue to work were greatly limited.  
He further testified that he was no longer able to earn 
higher pay for working on towers.  He indicated that he 
received treatment for headaches during a hospitalization in 
February 2000, and was given some medication for epileptic 
convulsions.  He was also receiving regular treatment by Dr. 
Prieto.

On VA neurologic examination dated on November 17, 2000, the 
veteran reported that his headache disorder had remained 
relatively stable as it pertained to frequency and severity.  
His episodes, which lasted approximately one hour, were at 
times precipitated by stress and required bed rest, sleep and 
use of Panadol.  He was also using Vistaril at night to 
alleviate his insomnia.  He reported having one episode of 
headache in September, 2 episodes in October and 2 in 
November.  He also complained of a transitory sensation of 
unbalance, even when not having a headache, which occurred 3-
4 times per week.  He further reported memory problems and 
treatment for anger outbursts, which he was told were 
convulsions, with Depakote.  His neurologic examination was 
unremarkable, and the examiner commented that there was no 
evidence of focal neurologic deficits related to the service 
connected condition.  However, the examiner indicated that 
the veteran was experiencing post-traumatic headaches as 
secondary to his service connected condition.

In February 2001, the veteran underwent a VA mental disorders 
examination with benefit of review of his claims folder.  At 
that time, he reported psychiatric treatment with Dr. Edgardo 
Prieto with Vistaril, Paxil, Ambien, Zyprexa and Depakote.  
He indicated that he was not working due to treatment.  He 
occupied himself by doing freelance painting in the 
community.  He referred to periods of irritability, poor 
sleep and violence which had caused him work and legal 
difficulties.  On mental status examination, he presented as 
clean, adequately dressed and groomed.  He was alert and 
oriented by 3.  His mood was anxious.  His affect was 
constricted.  His attention, concentration, and memory were 
good.  His speech was clear and coherent.  He was not 
hallucinating.  He was neither suicidal nor homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  He was given a diagnosis of anxiety disorder not 
otherwise specified (NOS), and assigned a GAF score of 80.

By means of a rating decision dated in June 2002, the RO 
granted a 30 percent rating for posttraumatic headaches under 
Diagnostic Code 8045-8100, effective from November 17, 2000.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

The severity of a neurologic disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  There are no specific diagnostic 
criteria for post traumatic headache disorder.  When a 
veteran is diagnosed with an unlisted disease, it must be 
rated under an analogous diagnostic code. 38 C.F.R. §§ 4.20 
and 4.27 (2002).  In this case, the RO provided the initial 
10 percent evaluation for post traumatic headaches by analogy 
to brain disease due to trauma under Diagnostic Code 8045.  
This Diagnostic Code provides for the following evaluations:

Purely neurologic disabilities, such as 
hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to 
the brain, will be rated under the 
diagnostic codes specifically dealing with 
such disabilities, with citation of a 
hyphenated diagnostic code (e.g., 8045-
8207).
Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 
as 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not 
be combined with any other rating for a 
disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain 
trauma.

In June 2002, the RO assigned a 30 percent rating by analogy 
to migraine headache disorder under Diagnostic Code 8045-
8100.  Under Diagnostic Code 8100, a 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum 50 percent rating under 
Diagnostic Code 8100 is warranted for very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The RO assigned an effective 
date of November 17, 2000 for the 30 percent rating based on 
the VA neurology examination findings dated November 17, 
2000.  

The Board agrees with the RO's recent assessment that the 
veteran's post-traumatic headache disorder could more 
favorable be rated as 30 percent disabling under Diagnostic 
Code 8045-8100.  MRI examination provides an objective, 
underlying pathology for the headache disorder which is 
manifested by prostrating attacks similar to migraines.  
However, as far back as his October 1996 VA neurologic 
examination, the veteran has reported a history of 
approximately two prostrating attacks per month.  On this 
evidence, the Board finds no basis for a "staged" rating 
and holds that the veteran is entitled to a 30 percent rating 
for his post traumatic headache disorder, under Diagnostic 
Code 8045-8100, effective from the date of claim; August 16, 
1996.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(separate or "staged" ratings must be assigned in initial 
rating claims where the evidence shows varying levels of 
disability for separate periods of time).

The Board further finds that the preponderance of the 
evidence weighs against a rating in excess of 30 percent for 
post traumatic headaches for any time during the appeal 
period.  The statements and testimony of the veteran 
describes prostrating attacks of headaches which vary from 
one to two or more times per month and last 1/2 to 1 hour in 
duration.  The Board accepts his testimony as establishing 
the frequency of symptoms, and VA examiners have noted that 
his report of symptoms pertaining to prostrating attacks.  On 
this evidence, the Board finds that the veteran's post 
traumatic headaches have been manifested by approximately two 
prostrating attacks per month which last up to one hour in 
duration. 

In the Board's opinion, the frequency and duration of the 
veteran's prostrating headaches fall well short of the 
requirement of "very frequent completely prostrating and 
prolonged attacks" required for a higher rating under 
Diagnostic Code 8045-8100.  Furthermore, the veteran's 
testimony established that his employer was able to make 
reasonable accommodations for his headache disability by 
reassigning him from above ground work to sedentary work.  
There is no competent medical evidence suggesting that his 
headache disorder is productive of severe economic 
inadaptability.  As such, a higher rating under Diagnostic 
Code 8045-8100 is not warranted.  In the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma, consideration of a higher rating under Diagnostic 
Code 9304 is precluded.  38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2002).

In so deciding, the Board has considered the veteran's 
descriptions of the frequency and severity of symptoms as 
competent and, in fact, has relied on his report of symptoms 
to assign a 30 percent rating effective from the date of 
claim.  However, his own statements and the objective medical 
evidence in this case fails to establish entitlement to a 
rating in excess of 30 percent for his headache disorder for 
any time during the appeal period.  As the preponderance of 
the evidence weighs against his claim for a rating higher 
than 30 percent, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.3 (2002).

Finally, the Board does not find that the veteran's headache 
disorder presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Under Secretary for Benefits, or the Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The criteria of 38 C.F.R. § 3.321(b)(1) 
provides that an extraschedular evaluation may be assigned 
for an exceptional or unusual disability picture, with such 
related factors as marked inference with employment or 
frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  

In this case, the veteran refers to a hospitalization in 
February 2002 where he received treatment for his headaches.  
He also refers to not working at the present time due to 
unspecified "treatment."  As indicated above, the veteran 
has failed to produce these treatment records.  The history 
provided by the veteran to VA physicians reveals that he is 
being treated for a psychiatric disorder.  VA psychiatric 
diagnoses include anxiety disorder NOS and alcohol substance 
abuse disorder.  A VA examiner in July 1997 found no 
objective evidence of mental deterioration related to his 
brain trauma.  On this evidence, there is no indication that 
the veteran's service connected headache disorder has 
resulted in marked inference with employment or frequent 
periods of hospitalization.  Additionally, his 30 percent 
rating contemplates loss of working time during 
exacerbations.  38 C.F.R. § 4.1 (2002).  As such, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).




ORDER

A 30 percent rating for post traumatic headaches for the time 
period prior to November 17, 2000 is granted.

A rating in excess of 30 percent for post traumatic headaches 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

